Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 8, 12, 16, 18, 20-21, 28, 32-33, 37, 40, 48, 50, 64-70 drawn to method of treating or preventing a respiratory condition associated with virus in a subject comprising administering a TLR2 agonist, wherein the TLR2 agonist is a lipopeptide as defined  in claim 48.  Group II, claim(s) 1, 8, 12, 16, 18, 20-21, 28, 32-33, 37, 40, 50, 64-70 drawn to method of treating or preventing a respiratory condition associated with virus in a subject comprising administering a TLR2 agonist, wherein the TLR2 agonist is a compound comprises lipoprotein. 
Group III, claim(s) 1, 8, 12, 16, 18, 20-21, 28, 32-33, 37, 40, 50, 64-70 drawn to method of treating or preventing a respiratory condition associated with virus in a subject comprising administering a TLR2 agonist, wherein the TLR2 agonist is a compound comprises a peptidoglycan
Group IV, claim(s) 1, 8, 12, 16, 18, 20-21, 28, 32-33, 37, 40, 50, 64-70 drawn to method of treating or preventing a respiratory condition associated with virus in a subject comprising administering a TLR2 agonist, wherein the TLR2 agonist is a compound comprises a lipopolysaccharide
Group V, claim(s) 1, 8, 12, 16, 18, 20-21, 28, 32-33, 37, 40, 50, 64-70 drawn to method of treating or preventing a respiratory condition associated with virus in a subject comprising administering a TLR2 agonist, wherein the TLR2 agonist is a compound comprises a lipid, excluding any subject matter from groups I-IV.
Group VI, claim(s) 1, 8, 12, 16, 18, 20-21, 28, 32-33, 37, 40, 50, 64-70 drawn to method of treating or preventing a respiratory condition associated with virus in a subject comprising administering a TLR2 agonist, wherein the TLR2 agonist is not those defined in groups I-V.
Group VII, claims 1, 8, 12, 16, 18, 20-21, 28, 32-33, 37, 40, 48, 50, 64-70 drawn to method of treating or preventing a respiratory condition associated with a bacteria in a subject comprising administering a TLR2 agonist, wherein the TLR2 agonist is a lipopeptide as defined  in claim 48.  Group VIII, claim(s) 1, 8, 12, 16, 18, 20-21, 28, 32-33, 37, 40, 50, 64-70 drawn to method of treating or preventing a respiratory condition associated with a bacteria in a subject comprising administering a TLR2 agonist, wherein the TLR2 agonist is a compound comprises lipoprotein. 
Group IX, claim(s) 1, 8, 12, 16, 18, 20-21, 28, 32-33, 37, 40, 50, 64-70 drawn to method of treating or preventing a respiratory condition associated with a bacteria in a subject comprising administering a TLR2 agonist, wherein the TLR2 agonist is a compound comprises a peptidoglycan
Group X, claim(s) 1, 8, 12, 16, 18, 20-21, 28, 32-33, 37, 40, 50, 64-70 drawn to method of treating or preventing a respiratory condition associated with a bacteria in a subject comprising administering a TLR2 agonist, wherein the TLR2 agonist is a compound comprises a lipopolysaccharide
Group XI, claim(s) 1, 8, 12, 16, 18, 20-21, 28, 32-33, 37, 40, 50, 64-70 drawn to method of treating or preventing a respiratory condition associated with a bacteria in a subject comprising administering a TLR2 agonist, wherein the TLR2 agonist is a compound comprises a lipid, excluding any subject matter from groups VII-X.
Group XII, claim(s) 1, 8, 12, 16, 18, 20-21, 28, 32-33, 37, 40, 50, 64-70 drawn to method of treating or preventing a respiratory condition associated with virus in a subject comprising administering a TLR2 agonist, wherein the TLR2 agonist is not those defined in groups VII-XI.
Group XIII, claims 71-76, drawn to a unit dosage dispenser comprising solution or suspension of a TLR2 agonist, wherein the TLR1 agonist is a lipopeptide as defined in claim 48
Group XIV, 71-75, drawn to a unit dosage dispenser comprising solution or suspension of a TLR2 agonist, wherein the TLR1 agonist is a lipoprotein.
Group XV, 71-75, drawn to a unit dosage dispenser comprising solution or suspension of a TLR2 agonist, wherein the TLR1 agonist is a peptidoglycan.
Group XVI, 71-75, drawn to a unit dosage dispenser comprising solution or suspension of a TLR2 agonist, wherein the TLR1 agonist is a lipopolysaccharide,
Group XVII, 71-75, drawn to a unit dosage dispenser comprising solution or suspension of a TLR2 agonist, wherein the TLR1 agonist is a compound comprises a lipid, excluding any subject matter from groups XIII-XVI.
Group XVIII, 71-75, drawn to a unit dosage dispenser comprising solution or suspension of a TLR2 agonist, wherein the TLR1 agonist is not those defined in groups XIII-XVII.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Invention groups I to XVIII  lack unity of invention because even though the inventions of these groups require the technical feature of TLR2 agonist with lipid moiety, and/or solubilizing  moiety, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wu et al. (WO 2011/119759 A1, IDS) and Tan et al. , cited in the PCT report. Wu et al. teach TLR2 agonist with cysteine fatty acid glyceride moiety 
    PNG
    media_image1.png
    101
    146
    media_image1.png
    Greyscale
, wherein R2 and R3 is C7-C18 alkyl (page 2-3), and the employment of the agonist for treatment of infectious disease, respiratory disease, such as COPD. See, paragraph [0030].  Expressly disclosed compounds including lipopeptide with a solubilizing moiety: 
    PNG
    media_image2.png
    91
    221
    media_image2.png
    Greyscale
. See, page 178, compound 88. Tan et al. (IDS< cited in PCT report) also teachTLR2 agonist Pam2Cys derivatives, with a PEG moiety and a glycyl amide as terminal group 
    PNG
    media_image3.png
    156
    282
    media_image3.png
    Greyscale
 and its intranasal administration in a solution against a virus infection. See, particularly, pages 2710-2711. 
Further, as to the compounds recited in groups I-VI (VII-XII, or XIII-XVIII) are structurally distinct each from the others 
Where a single claim, such as claim 32,  defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The chemical compounds of those recited in groups I-VI, (or VII to XII or XIII to XVIII) are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
The TLR2 agonists encompassed with the claims; 
Virus species or bacterial species as applicable to elected invention
Applicant is required, in reply to this action, to elect a single species, or a group of patentably indistinct species, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627